United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.B., Appellant
and
DEPARTMENT OF THE ARMY,
Fort Leonard Wood, MO, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-976
Issued: September 5, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 18, 2013 appellant filed a timely appeal from a February 12, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP) denying her hearing loss
claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this schedule award case.
ISSUE
The issue is whether appellant has established that she sustained an employment-related
hearing loss in the performance of duty, causally related to factors of her federal employment.
On appeal, appellant contends that her hearing loss was causally related to workplace
noise exposure. She further contends that a hearing test performed during a routine allergy
appointment with an ear nose and throat physician was abnormal. Amplification, such as hearing
aids was recommended.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 15, 2012 appellant, then a 50-year-old nurse, filed an occupational disease
claim alleging that on July 20, 2012 she first became aware of her hearing loss. She further
alleged that on July 23, 2012 she first realized that her condition was caused by extreme loud
building alarms over the public announcement system that took place during the past several
months at work. Appellant stated that a hearing test revealed significant hearing loss towards
high pitches. She possibly required hearing aids.
In an August 16, 2012 letter, the employing establishment controverted appellant’s claim,
contending that there was no medical evidence establishing that her hearing loss was
employment related. In e-mails dated August 15, 2012, it addressed her noise exposure and
claimed hearing loss. The alarms referenced by appellant were mass notification alarms. They
were tested once a month for possibly 10 minutes. The test involved a siren followed by a verbal
alarm. Initial testing showed that the alarm was a maximum of 112 decibels (dBA). The overall
time weighted average was so small that it was not even discussed. The alarm was also tested at
78 to 84 dBA depending on the distance. The regular 24-hour-a-day noise was 40 to 45 dBA,
which was not hazardous noise. The only audiogram on file for appellant was performed during
a preemployment physical examination. Appellant had not been seen since that time and, thus, it
could neither confirm nor deny a change in her hearing. She was not enrolled in a hearing
program because she should not have been exposed to hazardous noise at work. The alarms in
the hospital were probably loud enough to cause hearing loss, but the length of time the alarms
were active was unlikely to be long enough to cause any damage.
The employing establishment submitted an August 5, 2012 report regarding the results of
sound level testing performed on May 14, 2012 in the primary care unit and again for adjustment
on July 16, 2012 in its primary care clinic during a mass notification alarm. It was determined
that at no time any persons were exposed to a level of noise under the guidance of the employing
establishment or Occupational Safety and Health Administration (OSHA) requiring any medical
monitoring or hearing conservation programs.
The employing establishment submitted appellant’s baseline audiogram obtained on
May 7, 2009. Audiometric testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cycles
per second (cps) revealed decibel losses of the right ear as 0, -5, 5 and 15, respectively. Testing
of the left ear at the same frequency levels noted above revealed decibel losses of 0, -5, 15 and 5,
respectively.
Appellant submitted an audiogram performed by Dr. Shari Norval, an audiologist, on
July 23, 2012 who advised that appellant had mild-to-moderate high frequency sensorineural
hearing loss.
An unsigned progress note dated July 23, 2012 contained the typed name of Eddie L.
Kirsch, a physician’s assistant. The report noted appellant’s complaints of allergy symptoms and
listed findings on physical examination. Appellant had allergic rhinitis. The report noted that
her family stated that she could not hear them.
By letter dated October 16, 2012, requested that the employing establishment address the
period of appellant’s noise exposure before the decibel level was lowered and the once a month
2

alarms. It advised her that the evidence submitted was insufficient to establish her claim and
requested that she submit factual and medical evidence.
On October 21, 2012 appellant stated that on approximately July 23, 2012 she noticed
difficulty with hearing patients on the telephone. She did not put things together until her family
stated something about her hearing. Appellant first related her condition to her employment after
the July 23, 2012 audiogram results. A May 7, 2009 audiogram which was performed as part of
her new employee examination was normal. Appellant claimed that exposure to loud alarms
caused excruciating pain in her ears. The alarms were still loud even when she held her hands
over her ears and went outside. Appellant noted a history of a childhood ear infection and
occasional listening to loud music. She was uncertain as to the date of her last exposure to the
alarms at work, noting that she currently worked in a clinic as a nurse at Whitman Air Force
Base. Appellant provided a history of her exposure to noise and fluorescent lights at work from
the 1980s to August 15, 2012.
In an October 29, 2012 e-mail, the employing establishment stated that appellant was
initially exposed to noise levels in October 2011 when she moved to a new clinic. The dBA
level was not changed until July 2012. The alarms occurred once a month and lasted five
minutes with intermittent interruption by voice instructions.
In a December 10, 2012 e-mail, an employing establishment industrial hygienist stated
that the ambient noise level in the primary care unit ranged from 43 to 57 dBA. An alarm noise
level varied from approximately 93 to 110 dBA based on an individual’s proximity to the alarm
horn and location in the primary care unit. The noise level was changed to around 80 dBA. The
alarm occurred for 10 to 15 seconds and then there was an announcement. It repeated for 10 to
15 seconds. No area was found above 110 dBA. Under OSHA rules, there was no hazardous
noise unless appellant was exposed for over 30 minutes. Alarm testing only occurred once a
month, not 8 hours a day, 40 hours a week or 30 minutes daily at 110 dBA. The normal
background noise for the entire work month was less than 60 dBA. Otherwise it was brief, 10 to
15 minutes.
By letter dated December 19, 2012, OWCP referred appellant, together with a statement
of accepted facts and the medical record, to Dr. Jay A. Dunfield, a Board-certified
otolaryngologist, to determine whether she had any permanent impairment due to her federal
employment, entitling her to a schedule award.
In a January 9, 2013 medical report, Dr. Dunfield set forth normal findings on
examination and diagnosed mild sensorineural hearing loss. He advised that the diagnosed
condition was not due to noise exposure in appellant’s federal employment. Dr. Dunfield
explained that her condition was consistent with her age. He opined that, based on the
information presented, appellant’s noise exposure in her federal employment was not sufficient
to cause significant hearing loss. An audiometric test was conducted on the same day as
Dr. Dunfield’s examination. Testing at the frequency levels of 500, 1,000, 2,000 and 3,000 cps
revealed decibel losses of the right ear as 10, 15, 20 and 15, respectively. Testing at the same
frequency levels noted above revealed decibel losses of 10, 10, 25 and 20, respectively,
regarding the left ear.

3

On January 23, 2013 a medical adviser reviewed Dr. Dunfield’s report. He noted
Dr. Dunfield’s finding that appellant did not have hearing loss due to noise exposure in her
civilian federal employment. The medical adviser stated that he could not accept a noiseinduced hearing loss. He concluded that a Form CA-51 could not be prepared under such
circumstances.
In a February 12, 2013 decision, OWCP accepted that appellant had filed a timely claim
and that she had been exposed to noise during her federal employment. It, however, denied her
claim on the grounds that the medical evidence did not establish that her hearing loss was
causally related to the established work-related noise exposure. OWCP stated that medical
treatment was not authorized and prior authorization, if any, was terminated.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty and must be supported by
medial rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.5 Neither the fact that appellant’s
condition became apparent during a period of employment nor, his or her belief that the
condition was caused by his or her employment is sufficient to establish a causal relationship.6

2

Id.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB 153 (1989).

5

I.J., 59 ECAB 408 (2008); Victor J. Woodhams, supra note 4 at 351-52.

6

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

4

ANALYSIS
It is not disputed that appellant was exposed to work-related noise alarms while working
as a nurse at the employing establishment. The Board finds that the medical evidence of record
does not establish that her hearing loss is causally related to the accepted employment-related
noise exposure.
OWCP referred appellant to Dr. Dunfield for a second opinion evaluation regarding the
extent and degree of any employment-related hearing loss. On January 9, 2013 Dr. Dunfield
examined her and reviewed the medical record. He provided normal examination findings and
diagnosed mild sensorineural hearing loss. Dr. Dunfield explained that appellant’s hearing loss
was consistent with her age. He further explained that the duration of her noise exposure “would
not be sufficient to cause significant [hearing] loss.” Based upon the information presented,
Dr. Dunfield opined that appellant’s hearing loss was not due to noise exposure during her
federal employment. His opinion is supported by the opinion of the medical adviser, who
reviewed the medical evidence of record and opined that appellant did not have noise-induced
hearing loss.
The Board finds that the medical evidence does not support that appellant has any hearing
loss causally related to the accepted employment-related noise exposure. Dr. Dunfield examined
appellant, reviewed audiological records and provided a reasoned opinion explaining why the
hearing loss was not due to the established employment factor. The employing establishment’s
May 7, 2009 audiogram was normal. This evidence is insufficient to meet appellant’s burden of
proof as it did not find hearing loss due to the established employment-related noise exposure.
There is no other medical evidence supporting that her hearing loss is employment related.
Thus, appellant has not met her burden of proof to establish that her hearing loss is causally
related to employment factors.
The July 23, 2012 audiogram from Dr. Norval, an audiologist, found that appellant had
mild-to-moderate high frequency sensorineural hearing loss. This audiogram is of no probative
value as it was not certified as accurate by a physician.7
The unsigned progress note dated July 23, 2012, which contained the typed name of
Mr. Kirsch, a physician’s assistant, has no probative medical value in establishing appellant’s
schedule award claim. A physician’s assistant is not considered to be a physician as defined
under FECA.8

7

T.B., Docket No. 09-1504 (issued April 12, 2010). See also Charley V.B. Harley, 2 ECAB 208, 211 (1949)
(medical opinion, in general, can only be given by a qualified physician); 5 U.S.C § 8101(2). See also Robert E.
Cullison, 55 ECAB 570 (2004) (does not have to review every uncertified audiogram, which has not been prepared
in connection with an examination by a medical specialist). See also James A. England, 47 ECAB 115 (1995)
(finding that an audiogram not certified by a physician as being accurate has no probative value; need not review
uncertified audiograms). See also Joshua A. Holmes, 42 ECAB 231, 236 (1990) (if an audiogram is prepared by an
audiologist, it must be certified by a physician as being accurate before it can be used to determine the percentage of
hearing loss).
8

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2).

5

On appeal, appellant contended that her hearing loss was causally related to workplace
noise exposure and that she required amplification such as, hearing aids. As stated, the weight of
the medical evidence did not establish that her hearing loss was causally related to her accepted
employment-related noise exposure. The Board finds, therefore, that appellant is not entitled to a
schedule award or to hearing aids.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.
CONCLUSION
The Board finds that appellant has failed to establish that she has an employment-related
hearing loss, causally related to factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the February 12, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: September 5, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

